CONCURRENCE & DISSENT
STRAS, Justice
(concurring in part, dissenting in part).
I would disbar Randall D.B. Tigue. Orn-eases are clear that whén attorneys intentionally misappropriate client funds, no matter the amount of money involved, we disbar them, not indefinitely suspend them. See, e.g., In re Rodriguez, 783 N.W.2d 170, 170 (Minn. 2010) (order) (disbarring an attorney who misappropriated $650 and misrepresented the terms of agreements signed by his clients); In re Grzybek, 567 N.W.2d 259, 259-60, 265 (Minn. 1997) (disbarring an attorney who misappropriated $750, among other misconduct). I believe that such a sanction is particularly appropriate here, in light of our mandate to protect the public, because Tigue does not recognize the wrongfulness of his misconduct and continues to minimize it. We have the final say over the discipline imposed, and it is our responsibility to exercise our authority to enforce what is explicit in our case law: we disbar attorneys who steal money from a client absent the presence of substantial mitigating factors. Accordingly, I respectfully dissent from the court’s decision to impose a sanction other than disbarment.
In this case, Tigue accepted $400 from a client that a retainer agreement specifically allocated for the “advance payment of [a] U.S. District Court filing fee.” It was part of “an advance retainer of $2,000.00” for Tigue to represent the client in connection with an alleged deprivation of his civil rights arising out of the denial of a conditional-use-permit application. Rather than using the $400 for the filing fee, as the retainer agreement provided, Tigue transferred the entire retainer amount, including the $400 designated for filing fees, to himself, without filing a complaint or any other pleading in federal' court. In fact, Tigue made the conscious decision to keep the $400 ás attorney fees before the client terminated the representation, later claiming that the client owed him the fees under a quantum meruit theory. Regardless of whether Tigue believes that he is entitled to the $400—and based on his representations at oral argument he clearly still does—misappropriation occurs whenever client funds are used for any purpose other, than the one specified by the client. In re Ulanowski, 834 N.W.2d 697, 701 (Minn. 2013) (“ ‘An attorney misappropriates client funds whenever the funds are not kept in trust and are used for a purpose other than one specified by the client.’ ” (quoting In re Brooks, 696 N.W.2d 84, 88 (Minn. 2005))). Given that the written retainer agreement specifically earmarked the $400 for payment of a filing fee, not for attorney fees, Tigue intentionally misappropriated funds from his client when he kept the $400 for himself.
Moreover, Tigue’s intentional misappropriation of client funds is only a part of a larger pattern of financial misconduct. In re Moeller, 582 N.W.2d 554, 560 (Minn. 1998) (“[T]his court will impose disbarment ‘when there is a continuing pattern ... of *436misconduct which constitute^] a great danger from which the public needs immediate protection.’” (quoting In re Carey, 380 N.W.2d 806, 809 (Minn. 1986))). In 2007, we publicly reprimanded Tigue and placed him on probation for, among other things, a shortage in his trust account and for failing to maintain trust-account books and records. In re Tigue, No. A07-1936, Order at 1-2 (Minn. filed Oct. 25, 2007). In 2014, we once again disciplined Tigue for financial misconduct, suspending him for negligently misappropriating client funds and failing to maintain trust-account books and records. In re Tigue, 843 N.W.2d 583, 584, 589 (Minn. 2014). And with respect to the current disciplinary petition, in addition to the intentional misappropriation, the referee found that Tigue committed at least six acts of negligent misappropriation and failed to maintain trust-account books and records for part of the period covered by the petition. Yet when we asked Tigue at oral argument what he would do differently going forward, he not only indicated that he had done nothing wrong, but also that he did not need to make any changes in how he handled, client funds. Tigue’s response was not only startling, it is dangerous.
Even though the referee recommended only a 2-year suspension in this case—a sanction that the court adopts today—the referee’s findings recognize the danger that Tigue poses to the public. Among the aggravating factors found by the referee were a “history of prior discipline,” “substantial experience in the practice of law,” and Tigue’s. decision to return the filing fee only after the petition for disciplinary action had been filed against him. In addition, the referee noted that Tigue “committed his current misconduct while on probation,” which we have said “suggests that a more serious sanction may be needed to prevent such misconduct from recurring,” In re Albrecht, 779 N.W.2d 530, 537 (Minn. 2010). And most importantly, the referee found that Tigue “does not recognize that his actions and inactions constitute professional misconduct” and “therefore does not have, and has not expressed, any remorse for his misconduct.”
To counterbalance the presence of aggravating factors, the referee found only four mitigating factors, but recognized that none was entitled “to great weight.” The court correctly concludes that two of the mitigating factors—compliance with probationary conditions and correcting trust-account shortages—were “legally improper” forms of mitigation. The two mitigating factors that remained—what I would call “mitigation light”—included paying untimely restitution to the client and offering to submit financial records to the Director more frequently than our probationary order required. The two remaining mitigating factors are certainly not of such a substantial nature that they are analogous to those present in either Fairbaim or Rooney, two other intentional-misappropriation cases in which we imposed a sanction short of disbarment. See In re Fairbairn, 802 N.W.2d 734, 745-47 (Minn. 2011) (imposing an 18-month suspension based on the presence of substantial mitigating factors, including remorse, restitution, lack of harm to clients, and extraordinary personal stress); In re Rooney, 709 N.W.2d 263, 271-73 (Minn. 2006) (imposing an 18-month suspension based on “numerous” substantial mitigating factors, including sincere remorse, full restitution, significant contributions to the community, extraordinary personal stress, and lack of a prior disciplinary history).
To summarize, Tigue intentionally misappropriated client funds that a written retainer agreement assigned for a particular purpose; negligently misappropriated client funds through sloppy accounting practices, and has a history of financial *437misconduct. The referee found multiple aggravating factors and, at most, two legitimate mitigating factors, neither of which is substantial. Under these circumstances, our case law yields only one answer to the appropriate sanction for the misconduct: disbarment. See, e.g., In re Rambow, 874 N.W.2d 773, 778 (Minn. 2016) (“The presumptive discipline for intentional misappropriation of client funds is disbarment, unless there is clear and convincing evidence of substantial mitigating factors.” (emphasis added)); In re Jones, 834 N.W.2d 671, 681 (Minn. 2013) (“The presumptive punishment for misappropriation of client funds is disbarment.”). In fact, we know that the 2-year suspension imposed by the court is unlikely to deter future misconduct by Tigue for two reasons: (1) we have suspended Tigue before and he still committed financial misconduct during the probationary period following his suspension; and (2) he does not believe that he has committed any misconduct at all. If we are to adequately protect the public, which is our mandate in attorney-discipline cáses, disbarment is the only sensible option. See In re Grigsby, 815 N.W.2d 836, 846 (Minn. 2012) (“The purpose of any disciplinary proceeding, as noted earlier, is to protect the public..,.”).
In reaching a different conclusion, the court relies on In re Brooks, 696 N.W.2d 84 (Minn. 2005), which it says supports the referee’s recommended 2-year indefinite suspension. To be sure, the fact pattern in Brooks appears at first glance to be similar to the facts of this case; both Brooks and Tigue converted funds earmarked for a filing fee into attorney fees, and both largely replicated their previous misconduct. See id. at 87. But the similarities end there. Unlike Brooks, Tigue has demonstrated a pattern of escalating misconduct, from failing to keep trust-account books and records to negligent misappropriation, eventually culminating in the commission of intentional misappropriation, the most serious type of financial misconduct. Despite facing public discipline twice before, Tigue’s conduct has become more, not less, serious.
Further, unlike in this case, it is not clear to what extent the unique facts in Brooks motivated our decision. We recognized in Brooks that, although the record was not sufficient to make an explicit finding on what appeared to be a substantial mitigating factor, the death of a family member might have mitigated Brooks’s misconduct. Id. at 89. Moreover, Brooks involved .one critical fact that is indisputably absent here: “Brooks ha[d] abandoned her legal practice and ha[d] not practiced law in more than a year,” id. See also In re Pyles, 421 N.W.2d 321, 322-23, 327 (Minn. 1988) (suspending rather than disbarring an attorney because, even though the attorney misappropriated client funds, he was no longer engaged in the practice of law). This fact stands in stark contrast to Tigue, who has - continued to practice law' and has given us every indication that he will resume his practice if we reinstate him after his suspension.
All of this brings us back to the critical question here: will a 2-year suspension adequately protect the public? In Brooks, it was possible to answer that question “yes.” But here it is not, in light of Tigue’s uninterrupted practice of law and his disturbing lack of insight into the nature and seriousness of his misconduct. I also cannot help but wonder whether this case may signal a retreat from our longstanding presumption that intentional misappropriation warrants disbarment. After all, not only are there no substantial mitigating factors, but there were also numerous aggravating factors found by the referee. Under these circumstances, I respectfully dissent from the court’s decision to suspend Tigue rather than disbar him.